UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-00043 Deutsche Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 3/31/2015 ITEM 1. REPORT TO STOCKHOLDERS March 31, 2015 Semiannual Report to Shareholders Deutsche Small Cap Core Fund Contents 3 Letter to Shareholders 4 Performance Summary 6 Portfolio Management Team 6 Portfolio Summary 8 Investment Portfolio 13 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 17 Financial Highlights 21 Notes to Financial Statements 30 Information About Your Fund's Expenses 32 Advisory Agreement Board Considerations and Fee Evaluation 36 Account Management Resources 38 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund may lend securities to approved institutions. Small company stocks tend to be more volatile than medium-sized or large company stocks. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: From an economic standpoint, the view seems brighter than it has been for several years. Multiple signs suggest sustainable growth, at least for the near term. Our economists at Deutsche Asset & Wealth Management expect the global economy to accelerate in 2015, led by the United States and China. That is heartening news. Yet one cannot ignore the complexities of an increasingly interconnected global economy. Low oil prices, a stronger employment picture and consumer spending bode well for the domestic economy, at least in the short term. Yet sluggish growth abroad, falling commodity prices and the strong U.S dollar may be headwinds to global growth and American exports. And, as we have seen time and again, any number of factors can unexpectedly shift the markets and the overall outlook. The take-away message amidst these mixed signals: Be prepared to stick to your long-term plan, with a portfolio that can help weather short-term fluctuations. When in doubt, or if your individual situation or objectives change, talk with a trusted financial professional before taking action. For timely information about economic developments and your Deutsche fund investment, we hope you will visit us at deutschefunds.com. There you will find the views of our Chief Investment Officer and economists. It is a resource we are proud to offer to help keep you up-to-date and make informed decisions. As always, we thank you for your continued investment and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Performance Summary March 31, 2015 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/15 Unadjusted for Sales Charge 16.19% 8.12% 14.71% 6.01% Adjusted for the Maximum Sales Charge (max 5.75% load) 9.51% 1.90% 13.36% 5.38% Russell 2000® Index† 14.46% 8.21% 14.57% 8.82% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/15 Unadjusted for Sales Charge 15.73% 7.30% 13.85% 5.22% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 11.73% 4.30% 13.73% 5.22% Russell 2000® Index† 14.46% 8.21% 14.57% 8.82% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/15 Unadjusted for Sales Charge 15.74% 7.33% 13.84% 5.21% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 14.74% 7.33% 13.84% 5.21% Russell 2000® Index† 14.46% 8.21% 14.57% 8.82% Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/15 No Sales Charges 16.31% 8.43% 15.03% 6.30% Russell 2000® Index† 14.46% 8.21% 14.57% 8.82% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2015 are 1.43%, 2.17%, 2.20% and 1.13% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended March 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Russell 2000 Index is an unmanaged, capitalization-weighted measure of approximately 2,000 of the smallest companies in the Russell 3000 Index. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Net Asset Value 3/31/15 $ 9/30/14 $ Distribution Information as of 3/31/15 Capital Gain Distributions, Six Months $ Portfolio Management Team Joseph Axtell, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2001 with 16 years of industry experience; previously, he served as a European Equities Portfolio Manager at Scudder Investments (which was later acquired by Deutsche Bank). Prior to joining, he worked as a Senior Analyst for International Equities at Merrill Lynch Asset Managers, as an International Research Analyst at PCM International and in various investment positions at Prudential Capital Corporation, Prudential-Bache Capital Funding and Prudential Equity Management Associates. — Portfolio Manager for Global Small Cap and US Small and Mid Cap Equities: New York. — BS, Carlson School of Management, University of Minnesota. Rafaelina M. Lee, Managing Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 1999 with 15 years of industry experience; previously, she served as a Senior Research Analyst. Prior to joining, she worked as a Latin America Market Strategist at J.P. Morgan Securities. Previously, she was an Equity Strategist at UBS Securities and a Research Analyst in the Portfolio Strategy Group at Goldman Sachs. Her research has been referenced by Harvard University, Duke University, The World Bank, AIMR/CFA publications and in several global finance textbooks. — Portfolio Manager for US Small and Mid Cap Equities: New York. — BA in Mathematical Statistics, Columbia University; MBA in Finance, Stern School of Business, New York University; Deutsche Bank Ambassador and member of the DB Philanthropy Committee since 2011. Michael A. Sesser, CFA, Vice President Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2009. — Portfolio Manager and Equity Research Analyst: New York. — Previously, Business Intelligence Analyst, Corporate Executive Board (best practices research company) from 2005–2007; Research Associate, Competition Policy Associates (economics consulting firm) from 2003–2005. — BA in Ethics, Politics & Economics, Yale University; MBA (with distinction), Stephen M. Ross School of Business, University of Michigan. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at March 31, 2015 (17.1% of Net Assets) 1. Anacor Pharmaceuticals, Inc. A biopharmaceutical company 2.2% 2. Molina Healthcare, Inc. A managed care organization 1.9% 3. JetBlue Airways Provides nonstop passenger flight service through its Airbus A320 aircraft 1.9% 4. Centene Corp. A multi-line managed care organization that provides Medicaid and Medicaid-related programs 1.9% 5. Providence Service Corp. Provides privatized family social services 1.8% 6. Flamel Technologies SA Developer of controlled release pharmaceuticals 1.6% 7. U.S. Physical Therapy, Inc. Provides outpatient physical therapy services 1.5% 8. Sun Communities, Inc. Operator of manufactured housing communities 1.5% 9. STERIS Corp. Manufacturer of sterile processing systems 1.4% 10. Matson, Inc. Involved in transportation and logistics 1.4% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 8. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 36 for contact information. Investment Portfolio as of March 31, 2015 (Unaudited) Shares Value ($) Common Stocks 95.1% Consumer Discretionary 13.3% Auto Components 3.6% Cooper Tire & Rubber Co. Dana Holding Corp. Tenneco, Inc.* Diversified Consumer Services 0.9% K12, Inc.* Hotels, Restaurants & Leisure 3.1% Marriott Vacations Worldwide Corp. Ruby Tuesday, Inc.* (a) The Cheesecake Factory, Inc. (a) Media 1.1% Live Nation Entertainment, Inc.* Specialty Retail 3.2% Brown Shoe Co., Inc. Outerwall, Inc. (a) The Children's Place, Inc. (a) Textiles, Apparel & Luxury Goods 1.4% Unifi, Inc.* Consumer Staples 1.5% Food & Staples Retailing 0.8% The Andersons, Inc. Household Products 0.7% Central Garden & Pet Co. "A"* Energy 1.4% Energy Equipment & Services 0.3% Basic Energy Services, Inc.* Oil, Gas & Consumable Fuels 1.1% Pacific Ethanol, Inc.* (a) REX American Resources Corp.* Financials 20.2% Banks 5.9% Cardinal Financial Corp. First Merchants Corp. Lakeland Bancorp., Inc. OFG Bancorp. (a) Wintrust Financial Corp. (a) Capital Markets 3.8% Ashford, Inc.* Calamos Asset Management, Inc. "A" Manning & Napier, Inc. Piper Jaffray Companies, Inc.* Pzena Investment Management, Inc. "A" Consumer Finance 1.0% Cash America International, Inc. (a) Enova International, Inc.* Insurance 6.1% American Equity Investment Life Holding Co. FBL Financial Group, Inc. "A" Selective Insurance Group, Inc. Symetra Financial Corp. United Fire Group, Inc. Real Estate Investment Trusts 3.4% Ashford Hospitality Trust (REIT) Pennsylvania Real Estate Investment Trust (REIT) Sun Communities, Inc. (REIT) (a) Health Care 24.7% Biotechnology 4.4% Anacor Pharmaceuticals, Inc.* (a) Ligand Pharmaceuticals, Inc.* (a) Threshold Pharmaceuticals, Inc.* (a) Health Care Equipment & Supplies 6.1% CONMED Corp. STERIS Corp. (a) SurModics, Inc.* Thoratec Corp.* West Pharmaceutical Services, Inc. Health Care Providers & Services 10.4% Centene Corp.* Kindred Healthcare, Inc. Magellan Health, Inc.* MedCath Corp.* Molina Healthcare, Inc.* PharMerica Corp.* Providence Service Corp.* U.S. Physical Therapy, Inc. Life Sciences Tools & Services 1.1% Albany Molecular Research, Inc.* (a) Pharmaceuticals 2.7% Flamel Technologies SA (ADR)* Omeros Corp.* (a) Industrials 16.0% Aerospace & Defense 3.1% Ducommun, Inc.* Esterline Technologies Corp.* Moog, Inc. "A"* Air Freight & Logistics 1.0% Air Transport Services Group, Inc.* Airlines 2.8% Hawaiian Holdings, Inc.* JetBlue Airways Corp.* (a) Commercial Services & Supplies 2.9% Deluxe Corp. Ennis, Inc. Kimball International, Inc. "B" Machinery 1.8% Altra Industrial Motion Corp. Briggs & Stratton Corp. (a) Marine 1.4% Matson, Inc. Professional Services 1.0% TrueBlue, Inc.* Road & Rail 2.0% ArcBest Corp. Swift Transportation Co.* Information Technology 14.7% Electronic Equipment, Instruments & Components 2.9% Benchmark Electronics, Inc.* Kimball Electronics, Inc.* Sanmina Corp.* Internet Software & Services 1.1% WebMD Health Corp.* IT Services 5.2% Euronet Worldwide, Inc.* Global Cash Access Holdings, Inc.* Higher One Holdings, Inc.* NeuStar, Inc. "A"* (a) Syntel, Inc.* Semiconductors & Semiconductor Equipment 3.2% Pericom Semiconductor Corp. Photronics, Inc.* Ultra Clean Holdings, Inc.* Software 2.3% Pegasystems, Inc. Take-Two Interactive Software, Inc.* (a) Materials 1.0% Metals & Mining Kaiser Aluminum Corp. Utilities 2.3% Electric Utilities 1.2% Unitil Corp. Multi-Utilities 1.1% Avista Corp. Total Common Stocks (Cost $72,913,167) Convertible Preferred Stock 0.2% Health Care Providence Service Corp., 5.5% (Cost $121,200) Securities Lending Collateral 19.1% Daily Assets Fund Institutional, 0.11% (b) (c) (Cost $17,953,059) Cash Equivalents 5.5% Central Cash Management Fund, 0.08% (b) (Cost $5,158,131) % of Net Assets Value ($) Total Investment Portfolio (Cost $96,145,557)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $96,180,172. At March 31, 2015, net unrealized appreciation for all securities based on tax cost was $16,377,308. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $20,226,202 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,848,894. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at March 31, 2015 amounted to $17,419,076, which is 18.6% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
